     Case 2:19-cv-05491-JAK Document 26 Filed 09/09/20 Page 1 of 3 Page ID #:594



1                                                                  JS-6
2

3

4

5

6

7
                             UNITED STATES DISTRICT COURT
8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,              No. CR 87-422-JAK-10
10                                          No. CV 19-05491-JAK
               Plaintiff,
11                                          JUDGMENT
                     v.
12
     RAFAEL CARO QUINTERO, et al.,
13   - JUAN JOSE BERNABE-RAMIREZ
        (10),
14

15             Defendants.

16

17        IT IS THE JUDGMENT OF THIS COURT, for the reasons stated in this
18   Court’s order dated July 29, 2020 (“Order” (CR Dkt. 4440)) 1,
19   defendant/petitioner Juan Jose Bernabe-Ramirez’s (“defendant’s”)
20   motion to vacate, set aside, or correct sentence filed pursuant to 28
21   U.S.C. § 2255 (“Motion” (CV Dkt. 1 and CR Dkt. 4427)) is hereby
22   GRANTED and JUDGMENT SHALL BE ENTERED. 2
23
          1 “CR Dkt.” refers to the court criminal docket in United States
24   v. Caro-Quintero, et al., case number CR 87-422-JAK, U.S. District
     Court for the Central District of California, and is followed by the
25   docket entry. “CV Dkt.” refers to the court civil docket in Juan Jose
     Bernabe Ramirez v. United States, case number CV 19-05491-JAK, U.S.
26   District Court for the Central District of California, and is
     followed by the docket entry.
27
          2 Entry of judgment on the Motion was deferred (and the Order
28   was not final), until the entry of this Judgment. (CR Dkt. 4440, pg.
     18)
     Case 2:19-cv-05491-JAK Document 26 Filed 09/09/20 Page 2 of 3 Page ID #:595



1         IT IS THE JUDGMENT OF THIS COURT, for the reasons stated in the

2    Order, that the convictions and sentence in United States v. Juan

3    Jose Bernabe-Ramirez, case number CR 87-422-JAK-10, U.S. District

4    Court for the Central District of California, are VACATED as to the

5    three counts for which defendant was convicted: Count Three, which

6    charged violent crimes in aid of racketeering activity (“VICAR”), in

7    violation of 18 U.S.C. §§ 371, 1959, 2; Count Six, which charged

8    kidnapping of a federal agent, in violation of 18 U.S.C.

9    §§ 1201(a)(5), 2; and Count Eight, which charged accessory after the
10   fact, in violation of 18 U.S.C. § 3. 3      Defendant is granted a new

11   trial as to each of these three convictions.

12        THE COURT HEREBY FINDS, pursuant to the Bail Reform Act, 18

13   U.S.C. § 3142(f), that no condition or combination of conditions

14   would assure the safety of the community and the on-going appearance

15   of defendant in this case, and defendant is therefore ordered

16   DETAINED without bond pending any new trial.         These findings are

17   based on the nature of the charges in this case (namely, VICAR murder

18   conspiracy and kidnapping charges), and the lack of any lawful status

19   of defendant in the United States known to the Court.          The Court is

20   sufficiently familiar with defendant’s circumstances based on its

21   review of the record of this case to make this finding.           This order

22   of detention is without prejudice.

23        IT IS ORDERED, pursuant to 18 U.S.C. § 3161(e), any such trial

24   on the three counts is to commence within 180 days of the entry of

25
          3 The counts in the January 31, 1990 sixth superseding
26
     indictment (CR Dkt. 742) were renumbered on August 17, 1990 (CR Dkt.
27   3246) after Count Three of the sixth superseding indictment was
     dismissed. This Judgment refers to the counts in the sixth
28   superseding indictment, as renumbered.
                                             (footnote cont’d on next page)
                                      2
     Case 2:19-cv-05491-JAK Document 26 Filed 09/09/20 Page 3 of 3 Page ID #:596



1    this Judgment. 4      Given the last trial against defendant on the three

2    aforementioned counts occurred over 27 years ago, the government (and

3    most likely the defendant) will need this additional time to locate

4    witnesses and evidence due to the passage of significant time.

5    Within ten (10) court days of the entry of this Judgment, the

6    Government shall submit proposed findings of fact and conclusions of

7    law pursuant to the Speedy Trial Act and 18 U.S.C. § 3161.           This

8    Judgment does not preclude either party from seeking an order from

9    the Court for a finding of additional excludable time under the
10   Speedy Trial Act based on other reasons and/or facts.
11

12       September 9, 2020
13       DATE                                 John A. Kronstadt
                                              United States District Judge
14

15

16

17

18

19

20

21

22   4         The Speedy Trial Act, and specifically 18 U.S.C. § 3161(e),
23   states in relevant part:

24              If the defendant is to be tried again following an
                appeal or collateral attack, the trial shall commence
25              within seventy days from the date the action occasioning
                the retrial becomes final, except that the court retrying
26              the case may extend the period of retrial not to exceed one
                hundred and eighty days from the date occasioning the
27
                retrial becomes final if unavailability of witnesses or
28              other factors resulting from passage of time shall make trial
                within seventy days impractical.
                                            3
